          Case 4:20-cv-01419-JM Document 10 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WILLIE TIDWELL,                                                                  PLAINTIFF
#1410-19

v.                                  4:20CV01419-JM-JTK

HARRIS, et al.                                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       IT IS SO ADJUDGED this 19th day of January, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
